DETAILED ACTION
Claims 1 and 14-15  are currently pending 
Claims14 is withdrawn from consideration as being drawn towards a nonelected invention and specie.
Claims 1 and 15 are under consideration in the instant office action.

Election/Restrictions
Applicant’s election with traverse of Invention I (claims  1 and 15) in the reply filed on 06/29/2021 is acknowledged.
Applicant traverses the requirement for restriction for at least the reason that there would be no serious burden on the Office to search and examine all of the claims in the application and that the Office has not established that there would be a serious burden on the examiner if restriction is not required. For example, all of the claims relate to dextromethorphan or an analog thereof. Thus, Applicant respectfully submits that search terms can be established that would allow the Office to search art relevant to all of the pending claims.
Examiner finds the applicant's argument unpersuasive and maintains the restriction since there is a search burden as the inventions are patentably distinct and independent. As set forth in the restriction requirement dated 12/30/2020, the two
 inventions are unrelated, the different inventions I and II are directed to totally different methods with different steps and different outcomes. Group I is drawn to a method of 
Further the search for the inventions I and II are distinct for the reasons given above and the search in the non-patent literature required for invention I is not required for invention II. It is noted that while the searches of inventions I, and II may be overlapping, there is no reason to believe that the searches would be co-extensive. In searching invention I, the examiner will be focusing on the patentability of clinical method of using dextromethorphan and another drug in the treatment of a patient. Conversely, in searching invention II, the examiner will be focusing on the patentability of the diagnostic methods of using a fluorinated dextromethorphan using CAT scan in an in vivo imaging system and does not require a subject population who is suffering 
Claims under consideration in the current office action  are  Claims 1 and 15. Claim 14 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2021


Priority
This application is a continuation of U.S. Patent Application No. 15/918,574. filed March 12, 2018 which is a continuation of U.S. Patent Application No. 15/409,625. filed January 19. 2017. which is a continuation of U.S. Patent Application No. 14/925,869. filed October 28. 2015. which is a continuation of U.S. Patent Application No. 14/227,917. filed March 27. 2014. which is a continuation of U.S. Patent Application No. 13/415,990. filed March 9. 2012. which is a continuation of U.S. Patent Application No. 13/191,911. filed July 27. 2011. which is a continuation of U.S. Patent Application No. 11/246,883. filed October 7. 2005. which claims the benefit under 35 U.S.C. 119 of U.S. provisional application 60/616,884, filed on October 7, 2004.





Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Smith, U.S. Patent No. 5,206,248 (Smith ‘248)
Claims 1 and 15 of the instant application claim a method for improving motor control and higher mental function in a patient who suffers from Parkinson’s disease, comprising the step of administering to said patient a drug combination comprising dextromethorphan and at least on second drug that inhibits metabolic degradation of dextromethorphan, at combined dosages that, when administered together, are effective in providing improved motor control for at least some patients who suffer from impaired motor control.  
Smith ‘248 discloses a method of treating emotional lability in human patients who are suffering from neurologic impairment, without sedating, tranquilizing, or otherwise significantly interfering with consciousness or alertness in the patient (col. 2, lines 44-50). Smith'248 also discloses that the effectiveness of dextromethorphan is enhanced by co-administration of a second drug such as quinidine which reduces the degradation of dextromethorphan by oxidative enzymes and which therefore increases dextromethorphan concentrations in the blood (col.2, lines 55-61).  Smith '248 discloses that “emotional lability" refers to symptoms that are often observed in patients who are suffering from progressive neurodegenerative disease such as Parkinson's disease. (see column 1 lines 11-23 and lines 39-44).  Smith ‘248 discloses that P450-2D6 is a member 
	With regards to the functional limitation set forth in instant claims 1 wherein the combined treatment of dextromethorphan and quinidine improves motor control and higher mental function.  Improvement in "emotional lability” as taught by Smith '248 would fall under  a higher mental function since Smith '248 refers to “emotional lability" in a person suffering from neurological disorders  is an uncontrollable and frequently inappropriate displays of emotions (col.2, lines 65-67) which can affect a person’s performance at the job and communications (col.1, lines 39-63)
Instant specification defines improvement in "higher mental functions" include improvement in cognitive, analytical, communicative, memory and other skills that can improve job performance, interpersonal relationships or other activities (page 10, 5th paragraph). 
As such, the treatment method taught by Smith '248 would result in the improvement of emotional lability which would improve patient’s higher mental functions improving the quality of life of the patient.  Further it is noted that the improvement in motor skills, higher mental function, improved cognitive and analytical functioning among 
Therefore the method performed by Smith ‘248 anticipates the instant claims 1 and 15
Claim Rejections - 35 USC § 102(a) and 102(e)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
 (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

	The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1 and 15 are rejected under 35 U.S.C. 102(e) and alternatively under 35 U.S.C 102 (a)  as being anticipated by Yakatan et al (WO 2004/006930) as evidenced by Smith ‘248 (. 5,206,248 ) 
Yakatan et al. discloses pharmaceutical compositions comprising 
With regards to the functional limitation set forth in instant claims 1  wherein the combined treatment of dextromethorphan and quinidine improves motor control and 
Smith 248’  used here as evidentiary document teaches to “emotional lability" in a person suffering from neurological disorders  is an uncontrollable and frequently inappropriate displays of emotions (col.2, lines 65-67) which can affect a person’s performance at the job and communications (col.1, lines 39-63)
Instant specification defines improvement in "higher mental functions" include improvement in cognitive, analytical, communicative, memory and other skills that can improve job performance, interpersonal relationships or other activities (page 10, 5th paragraph). 
As such, the treatment method taught by Yakatan et al.  would result in the improvement of emotional lability which would improve patient’s higher mental functions improving the quality of life of the patient.  Further it is noted that the improvement in motor skills, higher mental function, improved cognitive and analytical functioning among Parkinson’s patients is the functional limitations of the combined treatment of Dextromethorphan and quinidine to a Parkinson's patient.  Smith ‘248 explicitly discloses a method of treating Parkinson's patients with a combination of Dextromethorphan and Quinidine and that Quinidine improves the activity of dextromethorphan and accordingly, the functional limitations set forth in the instant application will be achieved. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject 
Therefore the method performed by Yakatan et al. anticipates the instant claims 1 and 15.
In accordance with MPEP §2131.01, it is proper to rely upon a secondary reference for a rejection under 35 U.S.C. 102, provided that the additional reference is relied upon to demonstrate that a characteristic or property not disclosed by the primary reference is, in fact, inherent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 15  are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith, U.S. Patent No. 5,206,248 (Smith ‘248) and Yakatan et al. (WO 2004/006930)
Smith ‘248 discloses a method of treating emotional lability in human patients who are suffering from neurologic impairment, without sedating, tranquilizing, or otherwise significantly interfering with consciousness or alertness in the patient (col. 2, lines 44-50). Smith'248 also discloses that the effectiveness of dextromethorphan is enhanced by co-administration of a second drug such as quinidine which reduces the degradation of dextromethorphan by oxidative enzymes and which therefore increases dextromethorphan concentrations in the blood (col.2, lines 55-61).  Smith '248 discloses that “emotional lability" refers to symptoms that are often observed in patients who are suffering from progressive neurodegenerative disease such as Parkinson's disease. (See column 1 lines 11-23 and lines 39-44).  Smith ‘248 discloses that P450-2D6 is a member of a class of oxidative enzymes that exist in high concentrations in the liver, known as cytochrome P450 enzymes and that these enzymes are responsible for rapid metabolism of dextromethorphan and its rapid elimination from the body (col.7, lines 15-25).  Smith '248 disclose that P450-2D6 enzyme is inhibited by Quinidine (col.7, lines 27-28) and that 
Yakatan et al. discloses pharmaceutical compositions comprising dextromethorphan in combination with quinidine and methods for treating neurological disorders with that composition (abstract). Yakatan et al. discloses treatment of neurodegenerative disorder such as Parkinson’s disease , the method including administering to a  patient in need thereof  a composition comprising dextromethorphan at 20-200mg/day and of quinidine from about 10- less than 50 mg/day (page 2, paragraphs 7-8). They disclose wherein the dextromethorphan and the quinidine are administered as one combined dose per day or two combined dose per day (page 3, paragraphs 3-4) and further discloses that the ratio of dextromethorphan to quinidine in the combined dose is about 1:1.25 or less (page 4, paragraphs 2-3).  Yakatan et al. discloses pharmaceutical compositions of 20 mg quinidine and 20 mg dextromethorphan per day provided in two doses, each dose containing 10 mg quinidine and 10 mg dextromethorphan (page 18, last two lines). They disclose the total daily dose of dextromethorphan in combination with quinidine is about 10 mg to less than about 200 mg of dextromethorphan in combination with 1 mg to less than up to 150 mg of quinidine and specifically discloses the amounts claimed in instant claims 11-12 and 14 (page 19, paragraphs 2-3). The inventors further disclose that the treatment with this combination functions to reduce the internal feelings an external symptoms of emotional lability or pseudobulbar affect in some patients suffering from progressive neurological diseases 
With regards to the functional limitation set forth in instant claim 1 wherein the combined treatment of dextromethorphan and quinidine improves motor control and higher mental function.  Improvement in "emotional lability” as taught by Smith '248  and Yakatan et al. would fall under  a higher mental function since Smith '248 refers to “emotional lability" in a person suffering from neurological disorders  is an uncontrollable and frequently inappropriate displays of emotions (col.2, lines 65-67) which can affect a person’s performance at the job and communications (col.1, lines 39-63).
Smith'248 discloses the effectiveness of dextromethorphan is enhanced by co-administration of a second drug such as quinidine which reduces the degradation of dextromethorphan by oxidative enzymes and which therefore increases dextromethorphan concentrations in the blood (col.2, lines 55-61). Smith '248 discloses that “emotional lability" refers to symptoms that are often observed in patients who are suffering from progressive neurodegenerative disease such as Parkinson's disease. Smith ‘248 explicitly discloses a method of treating Parkinson's patients with a combination of Dextromethorphan and Quinidine and that Quinidine improves the activity of dextromethorphan and accordingly, the functional limitations set forth in the instant claim which is the providing improved motor control in every Parkinson’s patient who suffer may or may not suffer from emotional lability, will be achieved. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe 
Instant specification defines improvement in "higher mental functions" include improvement in cognitive, analytical, communicative, memory and other skills that can improve job performance, interpersonal relationships or other activities (page 10, 5th paragraph). 
As such, the treatment method taught by Smith '248 and Yakatan et al. would result in the improvement of emotional lability which would improve patient’s higher mental functions improving the quality of life of the patient.  Further it is noted that the improvement in motor skills, higher mental function, improved cognitive and analytical functioning among Parkinson’s patients is the functional limitations of the combined treatment of Dextromethorphan and quinidine to a Parkinson's patient.  Smith ‘248 and Yakatan et al.  explicitly discloses a method of treating Parkinson's patients with a combination of Dextromethorphan and Quinidine and that Quinidine improves the activity of dextromethorphan and accordingly, the functional limitations set forth in the instant application will be achieved. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also 
As such, the method of treating Parkinson's patients with a combination of dextromethorphan and quinidine to improve higher mental function would have been prima facia obvious to a person of ordinary skill in the art. The motivation to develop such a method is provided in the prior art which teaches the improvement of "emotional lability" in Parkinson's patient by treating them  with Dextromethorphan and the advantages of combining quinidine in the treatment where in quinidine inhibits the P450-.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 
Claims 1 and 15  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-5, 9-10 and 14-15 of U.S. Patent No. 5,206,248 (’248).
Claims 1 and 15  of the instant application claim a A method for improving motor control and higher mental function in a patient who suffers from Parkinson's disease, comprising the step of administering to said patient a drug combination comprising dextromethorphan and at least one second drug that inhibits metabolic degradation of dextromethorphan, at combined dosages that, when administered together, are effective in providing improved motor control for at least some patients who suffer from impaired motor control, wherein the at least one second drug is quinidine, the dextromethorphan is administered to the patient at a dosage of 10 milligrams per day, and the quinidine is administered to a patient at a dosage of 10 milligrams per day. .
‘248 claims a method for reducing emotional lability in patients, by oral administration to a patient dextromethorphan and quinidine. Emotional lability is specie of improving higher mental function instantly claimed and as such renders the instant claims obvious. The patient populations of the instant claims are specifically those with Parkinson’s whereas the patent ‘248 claims are drawn to patients suffering from inappropriate emotional outbursts. As defined in the specification of ‘248, such patients 


Claims 1 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7,659,282 (282’)  in view of Smith et al (No. 5,206,248) (’248).
Claims 1 and 15  of the instant application claim a A method for improving motor control and higher mental function in a patient who suffers from Parkinson's disease, comprising the step of administering to said patient a drug combination comprising dextromethorphan and at least one second drug that inhibits metabolic degradation of dextromethorphan, at combined dosages that, when administered together, are effective in providing improved motor control for at least some patients who suffer from impaired motor control, wherein the at least one second drug is quinidine, the dextromethorphan is administered to the patient at a dosage of 10 milligrams per day, and the quinidine is administered to a patient at a dosage of 10 milligrams per day.
Claims 1-12 of ‘282 are drawn to a method for treating pseudobulbar effect or emotional lability, the method comprising administering to a patient in need thereof dextromethorphan in combination with quinidine. 
The differences between the recited claims of the instant application and the recited claims of copending ‘282 is the functional treatment method where instant claims 
Emotional lability is a specie of higher mental function the patient populations (patients with neurodegenerative diseases such as Parkinson’s) and the method of treatment of ‘282 is identical to the instant claims.  , Accordingly, the instant claims are rendered obvious by the patent ‘282 claims.

Conclusions
Claims 1 and 15 are rejected.    No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA M RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on M-F 8.30 am -4.30 pm If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren  can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629